DETAILED ACTION
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7 and 19, the limitations of these claims are not taught or suggested in the prior art.  Specifically, the limitation “the system is adapted to be in fluid communication between the pump of gaseous fuel in liquid phase and the at least one liquid fuel injector for supplying by the injector the gaseous fuel in liquid phase and for injecting gaseous fuel in liquid phase directly into the at least one cylinder through the at least one liquid fuel injector” in claim 1 (and similarly in claims 7 and 19) is not taught or suggested by the prior art in conjunction with the remaining limitations.  Dunn et al, US 2015/0275813 discloses a system and method that, similar to the instant claims, aims to keep a direct fuel injector cool when operating on a port injected fuel (fumigated injector).  Dunn operates by periodically injecting a small amount of fuel from the direct injector, wherein the fuel may be either a gaseous fuel or gasoline/alcohol.  See paragraphs 10, 32 and 37-39 for instance.  Dunn does not suggest that the direct injection includes a gaseous fuel in liquid state injected through a gasoline/alcohol injector as the claims are understood to mean.  Ten Broeke et al, US 9,506,409 discloses a method of switching from a liquid fuel to a liquefied gas fuel for direct injection only.  The system is therefore capable of switching between a gasoline/petrol fuel and a liquefied gaseous fuel based on engine operating conditions to take advantage of the advantages of each fuel at different operation points.  See columns 1-3.  While it can be said that all of the elements are per se known, that is injecting liquid .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747